Citation Nr: 1748682	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  13-22 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an increased evaluation for painful scars (residuals of lipoma removal and right ankle fracture surgery) in excess of: 20 percent from May 29, 2010, to April 30, 2013; and 30 percent since July 1, 2013. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Daus, Associate Counsel


INTRODUCTION

The Veteran had qualifying service from September 2004 to May 2010.   
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

A November 2014 rating decision increased the rating to 20 percent, effective May 29, 2010.  A June 2016 rating decision increased the disability to 30 percent, effective July 1, 2013.  Because the maximum rating has not yet been granted, the appeal remains properly before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).


FINDING OF FACT

The Veteran has more than five scars that have been painful and stable throughout the entire appeal period.  


CONCLUSION OF LAW

A 30 percent disability rating for painful scars is warranted for the entire appeal period.  See 38 C.F.R. § 4.118, Diagnostic Code (DC) 7804 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

A 20 percent rating is warranted for three or four scars that are unstable or painful.  See 38 C.F.R. § 4.118, DC 7804.  A 30 percent rating is warranted for five or more scars that are unstable or painful.  Id.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id at Note (1).  If one or more scars are both unstable and painful, 10 percent is added to the evaluation that is based on the total number of unstable or painful scars.  Id at Note (2).

The Veteran has more than five scars that have been painful and stable throughout the entire appeal period.  See VA and private treatment records; November 2010 general medical examination; July 2013 letter from private physician; October 2013 scars Disability Benefits Questionnaire (DBQ); September 2015 scars DBQ; November 2015 Notice of Disagreement (NOD); August 2017 ankle DBQ.

The Veteran is competent to report his pain symptom because it requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Further, his reports are credible because they have remained consistent.  See VA and private treatment records; November 2010 general medical examination; July 2013 private physician letter; October 2013 scars DBQ; September 2015 scars DBQ; November 2015 NOD; August 2017 ankle DBQ.  As such, they are of high probative value.   

However, the Veteran's contention that one scar was "possibly unstable" is of no probative value because the Veteran does not have the medical background necessary to competently opine as to whether his symptoms fit the aforementioned medical definition of unstable.  Additionally, this contention is contradicted by the objective medical evidence, which consistently documented stable scars.  Id.  

As such, the Board finds that the Veteran has more than five scars that have been painful and stable throughout the entire appeal period.  Accordingly, a 30 percent disability rating is warranted for the entire appeal period.  A higher schedular rating under other diagnostic codes is not warranted because the scars are stable, not from burns, not on the head/face/neck, less than 144 square inches, not functionally limiting, and have no underlying tissue damage.


ORDER

A 30 percent disability rating for painful scars is granted from May 29, 2010.   



____________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


